1 Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No. 001-33392) Deutsche Börse December 20, BFM Radio 19 December 2011 Dominique Cerutti interviewed by Fabrice Lundy FL: […] So where are we now with the Deutsche Börse - NYSE Euronext merger? The EC anti-trust authorities and Mr Almunia are apparently on your back, right? Let me sum up the current state of play: the deal has stalled before the European Commission, where the heart of the matter is competition showing them that you’re not going to set up an invincible monopoly. In particular in listed derivatives, where each of you has a major subsidiary on one side NYSE Liffe, on the other Eurex. So the point is not to end up in a monopoly situation. A number of prominent individuals captains of industry, around 30 of them have now taken a stand, including full-page ads last week, calling for the merger to go ahead. So where are you, exactly, in your discussions with the Commission and Mr Almunia? DC: Before I answer your question, why are these industrialists and economists from all over Europe supporting our merger? Just as we’ve seen, at different stages in the process, massive support from issuers, big companies, various regulatory authorities and investors. Because [the merger] creates the world’s largest stock exchange, the world benchmark, in all asset classes, and is based in Europe. It creates value for all classes of clients, but above all responds to the two main points we discussed and that markets are currently suffering from: the two scourges of opacity and [lack of] transparency. Where everyone big corporations, SMEs and investors is seeking the same thing, especially in Europe: a large regulated market highly regulated covering all asset classes, transparent and reducing fragmentation. That’s why there’s so much interest in and support for our project. FL: OK, now on to the European Commission. What else do you have to do to win their favour? DC: First, it’s absolutely normal that the Commission examine the project to determine its impact on competition, given the size of the entity we are creating. There’s no conflict there; we were expecting it, and we’re now entering the final stages. In October we finalized the document in which they explained all of the concerns they had, and we responded by making what is known in our jargon as “concessions” that’s standard practice. That involves offering either to sell some assets to our competitors to recreate competition, as we’ve said we would, or to open up FL: For example, which assets are you prepared to sell? 2 DC: Single equity derivatives, where there is in fact some overlap. That is, when the two entities are merged, competition would be eliminated. [So] these might be sold, if this solution was accepted. There are other types and this gets a little technical of services that would also be sold, so we’ve addressed that point by point. But above all we are proposing a very important remedy that would consist of opening up clearing activities “post-trade” that were viewed as a model of vertical integration, and raised some concerns over competition.
